Citation Nr: 0811002	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-41 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The Board regrets any further 
delay in this case; however, additional evidentiary 
development is necessary.  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The record reveals noise 
exposure during service; during the veteran's period of 
active duty, he was assigned to the boiler room, the fire 
room and the flight deck.  The post-service medical evidence 
demonstrates that the veteran has been diagnosed as having 
hearing loss.  In light of the veteran's military specialties 
and the current evidence of bilateral hearing loss, the Board 
finds that an examination would be helpful in the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an audiological examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner in connection with the 
examination.  If bilateral hearing loss 
and tinnitus are found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's bilateral hearing loss and 
tinnitus were caused by acoustic trauma 
in service. 

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



